Citation Nr: 1430364	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1981 to November 1985 and from June 1987 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In January 2014 the Board remanded the case for further development.


FINDING OF FACT

The current lumbar spine disability, including lumbosacral strain, degenerative disc disease, or herniated disc, was not affirmatively shown to have had onset during active service; and the current lumbar spine disability, including lumbosacral strain, degenerative disc disease, or herniated disc, is not related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection a lumbar spine disability, including lumbosacral strain, degenerative disc disease, or herniated disc, has not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in November 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service records, VA and private medical records, and records of the Social Security Administration disability claim.  The Veteran was afforded VA examinations in December 2010, in April 2011, and in April 2014. 

As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 





Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Evidentiary Standards

VA must give consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

For the first period of service, the service treatment records show that in January 1982, the Veteran complained of low back pain and left lumbar paraspinal muscle tenderness, and the assessment was lumbosacral strain.  In March 1983 the Veteran complained of an acute onset of low back pain and the assessment was low back strain.  In July 1983, the Veteran complained of back pain after lifting up a box. In August 1983, the Veteran complained of low back pain after prolonged standing, which was assessed as sacroiliitis.  She also complained of low back pain and bilateral foot paresthesia.  In September 1983, there was low back pain on the left side with no radiating pain.  X-rays showed minimal lumbar rotation.  The impression was mechanical low back pain without evidence of degenerative joint disease or a herniated disc. 

In December 2010 on VA examination, the VA examiner noted the following post-service medical history.  In December 1990 the Veteran picked up a box and felt a sharp pain with an electrical feeling and her legs gave way; X-rays showed a herniated disc, and in 1992, she had back surgery.

On examination, the Veteran complained of constant pain, radiating to the lower extremities.  X-rays showed a partial fusion at L4-L5.  The diagnosis was lumbar strain.  The VA examiner stated that there was a lull in low back symptoms for approximately seven years from 1983 to December 1990 when the Veteran lifted a box and experienced a sharp pain while working and was later diagnosed with a herniated disc.  The VA examiner expressed the opinion that the current lumbar spine condition was less likely as not related to the condition in service, because there was a specific inciting event after service that was responsible for the current condition.


In April 2011 on VA examination, the VA examiner reviewed Social Security records and the medical history of treatment of the lumbar spine from 1990.  The diagnostic impression was lumbosacral degenerative disc disease with several surgical procedures.  The VA examiner expressed the opinion that the current lumbosacral degenerative disc disease was not caused by or related to the lumbar strain experienced during service.  The VA examiner explained that the condition in service resolved without residuals and that the current condition was not shown until 1990 when the Veteran sustained a work related injury in 1990, which was well documented in the Social Security records.  The VA examiner stated that all of the Veteran's back signs and symptoms and care subsequent to the 1990 injury were due solely to the work-related injury.

In April 2014 on VA examination, the VA examiner noted that during service the Veteran first injured her lower back when carrying a heavy car battery in April 1983, and she was treated with a short period of bed rest and medication, followed with a long course of physical therapy.  The Veteran aggravated her back in the summer of 1983, which required hospitalization for three days and physical therapy.  She required intermittent medical care for back strain over the next year until the pain improved.  In October 1983, the low back strain was much improved and diagnosed as resolved.  On a subsequent medical examination for overseas duty in August 1984, the spine was evaluated as normal.  The Veteran stated that her back pain continued after service, but she did not seek medical care due to lack of insurance.

The VA examiner noted that after service the Veteran sustained a work-related low back injury in December 1990 while lifting a heavy box from the floor to a table.  X-rays showed disc bulges and a herniated disc at L3-4.  Subsequent back surgeries including a laminectomy, discectomy, and fusion of L3-4 in July 1992.

The diagnoses were lumbosacral strain, degenerative disc disease of the lumbar spine and a herniated disc.  



The VA examiner expressed the opinion that it was less likely than not that the Veteran's current low back disability was causally related to or permanently aggravated beyond the normal progression of the disease by any low back injury or disease during service.  The VA examiner stated that it was more likely than not the current disability was directly caused by the low back injury sustained at work in December 1990, which resulted in herniated lumbar disc and degenerative disc disease that required back surgeries.  The VA examiner explained that the back strain in service was diagnosed as resolved in October 1983 and the spine was normal on examination in August 1984.

Analysis

The service treatment records show that the Veteran complained of low back pain several times during service, which was variously assessed as lumbosacral strain, low back strain, sacroiliitis, and mechanical low back pain without evidence of a herniated disc. 

The Veteran asserts that she suffers a current lumbar spine disability due to a back injury in service.  The Veteran is competent to describe recurrent back symptoms since service, which are in the realm of her personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 





The current lumbar spine disability, including lumbosacral strain, degenerative disc disease, or herniated disc, is not a chronic disease under 38 C.F.R. § 3.309, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) and presumptive service connection as a chronic disease under 38 C.F.R. § 1137 do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases. 38 C.F.R. §§ 3.303(b) , 3.309(a)).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The current lumbar spine disability, including lumbosacral strain, degenerative disc disease, or herniated disc, (referred here after as the current lumbar spine disability), is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience.  

Also the current lumbar spine disability is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).






See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, the current lumbar spine disability is more analogous to an internal process such as rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, a lumbar spine disability is not a type of condition under case law that has been found to be capable of lay observation. 

As a lumbar spine disability is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current lumbar spine disability and an injury or disease or event in service.  For this reason, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the currently lumbar spine disability and the injury in service. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence.





The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that the current lumbar spine disability was not shown until 1990.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed the current lumbar spine disability to an injury, disease, or event in service.   

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the reports of VA examinations in December 2010, in April 2011, and in April 2014.  The VA examiners expressed the opinion that it was less likely than not that the current lumbar spine disability was related to injury or disease in service, because the in-service findings and symptoms resolved without residuals, and the Veteran did not have back symptoms until the Veteran sustained a work related injury in 1990.  The opinions of the VA examiners are persuasive medical evidence against the claim.  There is no other medical evidence on the matter of nexus that is favorable to the Veteran's claim.  

As there is no competent lay or medical evidence on the material issue of fact, namely, a nexus to service, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

      (The Order follows on the next page.). 




ORDER

Service connection for a lumbar spine disability, including lumbosacral strain, degenerative disc disease, or herniated disc, is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


